DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Declaration/Affidavit
The declaration under 37 CFR 1.130(a) filed on 1/29/21 is sufficient to overcome the rejection of claims 1-4 and 6-9 based 35 U.S.C 103. The inventor Yuan-hao Liu stated that the co-author Weilin Chen, of the Weilin reference did not make or contribute to the relevant part of the disclosure and did not contribute to the conception of the present application.  

Claims and Previous Objections/Rejections Status
	Claims 1-4 and 6-9 are pending in the application. 
The rejection of claims 1-4 and 6-9 under 35 U.S.C. 103 as being unpatentable over Jung et al. (Bioorg. Med. Chem. Lett. 2016, 26, 1784-1788) in view of Griffiths et al. (US 2004/0043030A1) and Weilin et al. (CN20507352U; see translation EP3342459A1) is withdrawn.
The rejection of claims 1-4 and 6-9 under 35 U.S.C. 103 as being unpatentable over McBride et al. (US 2005/0025709A1) in view of Jung et al. (Bioorg. Med. Chem. Lett. 2016, 26, 1784-1788) and Weilin et al. (CN20507352U; see translation EP3342459A1) is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al.
(Bioorg. Med. Chem. Lett. 2016, 26, 1784-1788) in view of Griffiths et al. (US 2004/0043030A1) and Yoon et al. (US 5,903,622).
Jung et al. (Bioorg. Med. Chem. Lett. 2016, 26, 1784-1788) discloses boronic acid-based fluorescent probes targeting amyloid-beta plaques in Alzheimer’s disease  
    PNG
    media_image1.png
    182
    251
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    44
    136
    media_image2.png
    Greyscale
which is able to penetrate the blood-brain barrier. The boronic acid group as a functional group improved the binding affinity for Aβ aggregates and selectively stained Aβ plaques in the brain (abstract; Scheme 1; p1785, left column, first paragraph; p1787, right column, last paragraph). The probes were tested with the synthetic Aβ42 aggregates (Table 1; p1786, left column, second paragraph). The boronic acids have been used for cancer therapy, etc. (p1785, left column, first paragraph).
Jung et al. does not disclose 10B in the boronic acid-based fluorescent probes.
Griffiths et al. (US 2004/0043030A1) discloses the method of diagnosing and treating a disease or disorder comprising administering a multi-specific antibody or antibody fragment including a targeting arm that binds to an antigen on the target site and a capture arm and administering a polymer conjugate that is conjugated to a therapeutic agent and which binds to the capture arm. The disease or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the boronic acid-based probes of Jung et al. with 10B and utilize them for the method of diagnosing and treating Alzheimer’s disease of Griffiths et al. as the boronic acid-based probes of Jung et al. have increased binding affinity for Aβ aggregates and selectively stained Aβ plaques (e.g. Aβ42) in the brain, as they are able to penetrate the blood-brain barrier, and therefore will be localized to the amyloid-beta plaques and Griffiths et al. teaches that boron addends are used in Boron Neutron Capture Therapy (BNCT) for treating Alzheimer’s disease. 
Therefore, it would have been predictable to one of ordinary skill in the art to utilize a suitable BNCT boron addend, such as 10B-substituted 
    PNG
    media_image1.png
    182
    251
    media_image1.png
    Greyscale
 for the method of diagnosing and treating Alzheimer’s disease to provide for the advantage of specifically targeting the amyloid-beta plaques, such as Aβ42 and specifically treating Alzheimer’s disease with BNCT. 

Jung et al. does not disclose the neutron capture therapy system of the instant claims.
Yoon et al. (US 5,903,622) discloses a source of boron neutron capture therapy (BNCT) (abstract).
Most BNCT research efforts have been strongly influenced by the recognition that an "epithermal" neutron beam (a beam comprised primarily of neutrons whose energies fall within the energy range between 0.5 and 10,000 e V) should ultimately prove to be optimal for human clinical applications. Such a beam will have an advantage over the relatively low energy, "thermal" neutron 
The accelerator-based apparatus of the invention comprises target material having a high atomic number, e.g. metallic tungsten, in the form of thin plates (thickness limited to approximately one to five millimeters) arranged in close heat-exchange relationship with and along the outside surface of a tank or other container holding a photoneutron emitter that includes heavy water (deuterium oxide, D2O) so as to transfer, to the heavy water, heat generated by the irradiation of such target plates with electrons impinged thereon (column 4, lines 13-21). The accelerator-based apparatus of the disclosure encompasses the accelerator-based apparatus of the instant claims. The target material of the disclosure encompasses the neutron source of the instant claims. The tank for heat exchange of the disclosure encompasses the thermal neutron absorber of the instant claims. 
The neutrons so-generated have a characteristic photo-neutron spectrum (as modified somewhat by neutron scattering interactions with the materials in the tank). They are passed as one or more beams into a filtering and moderating region of the apparatus. Attenuation to clinically-acceptable levels for BNCT application of both the direct bremsstrahlung radiation that is produced and of the neutron-capture gamma radiation that is generated throughout most regions of the apparatus, is effectively accomplished in customary manner by a heavy gamma shield (typically composed of bismuth and lead) that surrounds the apparatus, and by additional gamma-shielding materials placed at strategic locations within the apparatus. Geometric shaping of the final epithermal-neutron flux emerging from 
The neutrons produced isotopically within the tank enter a surrounding, cylindrical, filtering and moderating region, within which are neutron filtering and moderating materials (column 5, lines 55-58).
Lead shields for attenuating gamma radiation, and next to such shields are customary neutron beam delimiters, typically of lithiated polyethylene, having central openings. Desired epithermal beams pass through openings providing the neutron spectra for patient irradiation (column 6, lines 15-22). The lead shields of the disclosure encompass the radiation shield of the instant claims. 
It should be noted that gamma radiation produced both within the tungsten target plates 12 and from neutron capture throughout the apparatus is suppressed to clinically­acceptable levels. Additional gamma shielding may be placed at various strategic locations within the device as required to further facilitate suppression of the direct bremsstrahlung component of the radiation fields existing at the irradiation points (column 6, lines 23-30). 
Two horizontally-opposed, epithermal neutron beams for BNCT application to respective patients are produced by the illustrated apparatus for application to patients at the respective patient-irradiation positions, one of which may be plugged off in any suitable manner if not needed (column 6, lines 31-35). 
Although we prefer to use standard accelerator-based apparatus, as here schematically
indicated, as the best mode presently contemplated for carrying out the invention, it is realized that

The epithermal neutron beam that emerges from the filtering and moderating region is passed through gamma ray shielding material before application (column 2, lines 17-20). High purity, epithermal neutron flux can be obtained at each of the patient irradiation positions (column 6, lines 65+).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the neutron capture treatment system of Yoon et al., for the method of diagnosing and treating Alzheimer’s disease upon specifically targeting amyloid-beta plaques, as Yoon et al. teaches of a standard source of boron neutron capture therapy (BNCT) for use in treatment with BNCT.

Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al. (US 2005/0025709A1) in view of Jung et al. (Bioorg. Med. Chem. Lett. 2016, 26, 1784-1788) and Yoon et al. (US 5,903,622).
Jung et al. (Bioorg. Med. Chem. Lett. 2016, 26, 1784-1788) discloses boronic acid-based fluorescent probes targeting amyloid-beta plaques in Alzheimer’s disease

    PNG
    media_image1.png
    182
    251
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    44
    136
    media_image2.png
    Greyscale
, as well as that stated above.
Jung et al. does not disclose 10B for the boronic acid-based fluorescent probes.
McBride et al. (US 2005/0025709A1) discloses compound 
    PNG
    media_image3.png
    101
    401
    media_image3.png
    Greyscale
wherein R4 and R5 may comprise a therapeutic agent or a 10B atoms and the method further comprises irradiating the 10B atoms localized at the targeted tissue, thereby effecting boron neutron capture therapy of targeted tissue (p5, [0064-0065]). The disease or condition is a neurological disease, such as Alzheimer’s disease (p6, [0072]). 
The method includes the use of the inventive bsAb and the diagnostic agents for BNCT protocols wherein the BNCT is based on the nuclear reaction which occurs when a stable isotope, isotopically enriched 10B is irradiated with thermal neutrons (p17, [0239]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the boronic acid-based probes of Jung et al. and utilize them for the method of diagnosing and/or treating a disease Alzheimer’s disease of McBride et al. as the boronic acid-based probes of Jung et al. have increased binding affinity for Aβ aggregates and selectively stained Aβ plaques (e.g. Aβ42) in the brain, as they are able to penetrate the blood-brain barrier,  and therefore will be localized to the amyloid-beta plaques and McBride et al. teaches of the use of 10B compounds that are used in Boron Neutron Capture Therapy (BNCT) for specifically treating Alzheimer’s disease.
Therefore, it would have been predictable to one of ordinary skill in the art to utilize a suitable
BNCT boron moiety, such as 10B-substituted 
    PNG
    media_image1.png
    182
    251
    media_image1.png
    Greyscale
 for the method of diagnosing and treating Alzheimer’s disease to provide for the advantage of specifically targeting the amyloid-beta plaques, such as Aβ42 and specifically treating Alzheimer’s disease with BNCT. 

Jung et al. does not disclose the neutron capture therapy system of the instant claims.

Most BNCT research efforts have been strongly influenced by the recognition that an "epithermal" neutron beam (a beam comprised primarily of neutrons whose energies fall within the energy range between 0.5 and 10,000 e V) should ultimately prove to be optimal for human clinical applications. Such a beam will have an advantage over the relatively low energy, "thermal" neutron beams currently used in Japan for application to human brain tumors. This realization is a result of the known physical fact that "epithermal" neutrons will penetrate a few centimeters into tissue before forming a neutron flux peak, whereas "thermal" neutrons do not have nearly as much penetrating power. Thus, if a beam of epithermal neutrons can be produced that is not, in itself, capable of causing significant biological damage, it will offer a safe and effective way of applying BNCT for deep-seated malignancies (column 1, lines 59+; column 2, lines 1-7). The epithermal neutron beams of the disclosure encompass the epithermal neutrons of the instant claims.
The accelerator-based apparatus of the invention comprises target material having a high atomic number, e.g. metallic tungsten, in the form of thin plates (thickness limited to approximately one to five millimeters) arranged in close heat-exchange relationship with and along the outside surface of a tank or other container holding a photoneutron emitter that includes heavy water (deuterium oxide, D2O) so as to transfer, to the heavy water, heat generated by the irradiation of such target plates with electrons impinged thereon (column 4, lines 13-21). The accelerator-based apparatus of the disclosure encompasses the accelerator-based apparatus of the instant claims. The target material of the disclosure encompasses the neutron source of the instant claims. The tank for heat exchange of the disclosure encompasses the thermal neutron absorber of the instant claims. 
The neutrons so-generated have a characteristic photo-neutron spectrum (as modified somewhat by neutron scattering interactions with the materials in the tank). They are passed as one or 
The neutrons produced isotopically within the tank enter a surrounding, cylindrical, filtering and moderating region, within which are neutron filtering and moderating materials (column 5, lines 55-58).
Lead shields for attenuating gamma radiation, and next to such shields are customary neutron beam delimiters, typically of lithiated polyethylene, having central openings. Desired epithermal beams pass through openings providing the neutron spectra for patient irradiation (column 6, lines 15-22). The lead shields of the disclosure encompass the radiation shield of the instant claims. 
It should be noted that gamma radiation produced both within the tungsten target plates 12 and from neutron capture throughout the apparatus is suppressed to clinically­acceptable levels. Additional gamma shielding may be placed at various strategic locations within the device as required to further facilitate suppression of the direct bremsstrahlung component of the radiation fields existing at the irradiation points (column 6, lines 23-30). 

Although we prefer to use standard accelerator-based apparatus, as here schematically indicated, as the best mode presently contemplated for carrying out the invention, it is realized that other embodiments of such apparatus may be developed and used for the purpose. Also, other combinations of filtering and moderating materials within a region are possible (column 6, lines 36-42).
The epithermal neutron beam that emerges from the filtering and moderating region is passed through gamma ray shielding material before application (column 2, lines 17-20). High purity, epithermal neutron flux can be obtained at each of the patient irradiation positions (column 6, lines 65+).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to utilize the neutron capture treatment system of Yoon et al., for the method of diagnosing and treating Alzheimer’s disease upon specifically targeting amyloid-beta plaques, as Yoon et al. teaches of a standard source of boron neutron capture therapy (BNCT) for use in treatment with BNCT.
Response to Arguments
Applicant's arguments filed 1/29/21 have been fully considered but they are not persuasive. 
	Applicant asserts that Yuan-hao Liu is one of the co-authors of the reference of Weilin et al. (CN20507352U; see translation EP3342459A1). The relevant part of the disclosure of Weilin et al. used in the rejection under 35 U.S.C. 103 to the claims of the present application were made by the co-inventor Yuan-hao Liu, and the claim(s) related to the relevant prior art of the disclosure were contributed by the co-inventor Yuan-hao Liu.
	The reference of Weilin et al. (CN20507352U; see translation EP3342459A1) is not used in the new grounds of rejection and therefore, the applicant’s assertion is moot.

Conclusion
No claims are allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618